EXHIBIT 10.28

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into on February 13, 2008
(the “Effective Date”), by and between Chaitu Parikh, an individual
(“Executive”) and MxEnergy Holdings Inc., a Delaware corporation (the
“Company”).  Terms within this Agreement that begin with initial capital letters
shall have the meaning specially set forth herein, unless the context clearly
demonstrates a different meaning (see Section 7 of this Agreement for the
definition of several terms).  The Executive recognizes and agrees that the
Company’s commitments set forth herein provide full and adequate consideration
for any modifications of the Executive’s rights existing prior to the Effective
Date of this Agreement, including, but not limited to, the modifications set
forth in Sections  5 and 6 of this Agreement.

 


1.     EMPLOYMENT.  EXECUTIVE WILL SERVE AS CHIEF FINANCIAL OFFICER (“CFO”) AND
SENIOR VICE PRESIDENT OF THE COMPANY FOR THE EMPLOYMENT TERM SPECIFIED IN
SECTION 2 BELOW.  EXECUTIVE WILL REPORT TO THE CHIEF EXECUTIVE OFFICER (THE
“CEO”), AND WILL RENDER SUCH SERVICES CONSISTENT WITH THE FOREGOING ROLE.  THE
PARTIES ANTICIPATE THAT SUCH SERVICES WILL INCLUDE (BUT NOT BE LIMITED TO)
PARTICIPATING IN THE COMPANY’S EFFORTS TO CONSUMMATE AN INITIAL PUBLIC OFFERING
OF ITS COMMON STOCK OR A RECAPITALIZATION OF THE COMPANY’S FINANCIAL STRUCTURE,
SECURING LIQUIDITY TO SUPPORT THE WORKING CAPITAL  NEEDS OF THE COMPANY,
DEVELOPING RELATIONSHIPS WITH PRIVATE EQUITY INVESTORS AND POTENTIAL FINANCIAL
SPONSORS, INVESTIGATING POTENTIAL ACQUISITION OPPORTUNITIES, AND SUPPORTING THE
DEVELOPMENT OF NEW PRODUCTS AND BUSINESSES FOR THE COMPANY.  EXECUTIVE’S OFFICE
SHALL BE LOCATED AT THE COMPANY’S HEADQUARTERS IN STAMFORD, CONNECTICUT.

 


2.     TERM.  COMPANY’S EMPLOYMENT OF EXECUTIVE PURSUANT TO THIS AGREEMENT SHALL
BE FOR AN INITIAL TERM OF THREE (3) YEARS (THE “EMPLOYMENT TERM”), BEGINNING ON
EFFECTIVE DATE AND ENDING ON THE THIRD ANNUAL ANNIVERSARY OF THE EFFECTIVE DATE
OR SUCH EARLIER DATE ON WHICH EXECUTIVE’S EMPLOYMENT TERMINATES IN ACCORDANCE
WITH SECTION 6 OF THIS AGREEMENT.  UPON THE THIRD ANNUAL ANNIVERSARY OF THE
EFFECTIVE DATE AND EACH ANNIVERSARY THEREOF (THE “EXPIRATION DATE”), THIS
AGREEMENT SHALL AUTOMATICALLY RENEW FOR A ONE-YEAR TERM UNLESS (A) THE AGREEMENT
HAS BEEN EARLIER TERMINATED UNDER SECTION 6 OR (B) EITHER PARTY GIVES WRITTEN
NOTICE NOT LESS THAN 180 DAYS PRIOR TO THE EXPIRATION OF ANY SUCH TERM THAT THE
AGREEMENT WILL NOT BE EXTENDED.  UPON TERMINATION OF THE THEN APPLICABLE
EMPLOYMENT TERM FOR ANY REASON, EXECUTIVE SHALL PROMPTLY RESIGN FROM ALL
POSITIONS HELD WITH THE COMPANY.


 


3.     SALARY.  THE COMPANY SHALL PAY EXECUTIVE BASE SALARY AT AN ANNUAL RATE OF
$401,700, WHICH BASE SALARY MAY BE INCREASED FROM TIME TO TIME BY THE COMPANY,
IN ITS DISCRETION (“BASE SALARY”).  EXECUTIVE’S BASE SALARY SHALL BE PAID IN
CONFORMITY WITH THE COMPANY’S SALARY PAYMENT PRACTICES GENERALLY APPLICABLE TO
SIMILARLY SITUATED COMPANY EXECUTIVES.


 


4.     BONUS.  EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THE COMPANY’S
EXECUTIVE BONUS PROGRAM.  EXECUTIVE’S ANNUAL TARGET BONUS (THE “TARGET BONUS”)
SHALL BE 100% OF BASE SALARY, OF WHICH (A) 75% SHALL BE PAYABLE BASED ON
ACHIEVEMENT OF COMPANY AND/OR INDIVIDUAL OBJECTIVES SPECIFIED BY THE
COMPENSATION COMMITTEE (THE “COMPENSATION COMMITTEE”) OF THE BOARD OF DIRECTORS
OF THE COMPANY (THE “BOARD”), AND (B) 25% MAY BE AWARDED SOLELY AT THE
DISCRETION OF THE

 

--------------------------------------------------------------------------------



 


COMPENSATION COMMITTEE.  IN ADDITION, THE COMPENSATION COMMITTEE MAY, IN ITS
SOLE DISCRETION, AWARD THE EXECUTIVE AN ADDITIONAL BONUS OF UP TO 20% OF BASE
SALARY FOR EXTRAORDINARY PERFORMANCE BY THE EXECUTIVE IN CONNECTION WITH A
SIGNIFICANT BUSINESS EVENT AFFECTING THE COMPANY, SUCH AS AN INITIAL PUBLIC
OFFERING OR A CHANGE IN CONTROL; PROVIDED, HOWEVER, THAT ABSENT SPECIAL
CIRCUMSTANCES THE MAXIMUM ACTUAL BONUS WILL NOT EXCEED 120% OF BASE SALARY.

 


5.     EXECUTIVE BENEFITS.

 


(A)   REPURCHASE OF COMMON STOCK.  IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT
TERMINATES FOR ANY REASON, THE COMPANY SHALL HAVE THE RIGHT (OR OBLIGATION) TO
PURCHASE ALL OF THE SHARES OF COMMON STOCK THAT THE EXECUTIVE OWNS, WHETHER
ACQUIRED BEFORE OR AFTER THE EFFECTIVE DATE OF THIS AGREEMENT, SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN.

 


(I)    IF EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY REASON DURING THE
EMPLOYMENT TERM, THE COMPANY SHALL HAVE THE INITIAL RIGHT TO PURCHASE ALL (BUT
NOT LESS THAN ALL) OF THE COMMON STOCK OWNED BY THE EXECUTIVE (“CALL OPTION”). 
THE COMPANY SHALL HAVE THE RIGHT TO EXERCISE THE CALL OPTION BY GIVING WRITTEN
NOTICE TO EXECUTIVE WITHIN SIXTY (60) DAYS AFTER THE DATE OF TERMINATION, WHICH
SHALL SET FORTH THE FAIR MARKET VALUE OF THE SHARES BEING PURCHASED AS
DETERMINED IN THE GOOD FAITH OF THE BOARD (“CALL NOTICE”).  IN THE EVENT THAT
THE COMPANY FAILS TO EXERCISE THE CALL OPTION ON A TIMELY BASIS, ITS RIGHTS
UNDER THIS SECTION 5(A)(I) SHALL AUTOMATICALLY TERMINATE.  IF THE CALL NOTICE IS
DELIVERED ON A TIMELY BASIS AND THE EXECUTIVE AGREES WITH THE VALUATION SET
FORTH IN THE CALL NOTICE, HE SHALL PROVIDE A WRITTEN ACCEPTANCE TO THE COMPANY
WITHIN FIFTEEN (15) DAYS FROM THE DATE OF THE CALL NOTICE, AND THE REPURCHASE OF
THE SHARES SHALL OCCUR WITHIN FIFTEEN (15) DAYS FROM THE DATE OF ACCEPTANCE. 
IF, HOWEVER, THE CALL NOTICE IS DELIVERED ON A TIMELY BASIS AND THE EXECUTIVE
DISAGREES WITH THE VALUATION SET FORTH THEREIN, THE REPURCHASE PRICE FOR THE
SHARES SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 5(A)(III) BELOW.

 


(II)   IF EXECUTIVE’S EMPLOYMENT IS INVOLUNTARILY TERMINATED FOR ANY REASON
(INCLUDING A CONSTRUCTIVE TERMINATION) DURING THE EMPLOYMENT TERM, BUT THE
COMPANY DOES NOT EXERCISE THE CALL OPTION ON A TIMELY BASIS, THE EXECUTIVE SHALL
HAVE THE RIGHT TO CAUSE THE COMPANY TO REPURCHASE ALL (BUT NOT LESS THAN ALL) OF
THE COMMON STOCK OWNED BY THE EXECUTIVE (“PUT OPTION”).  NOTWITHSTANDING THE
FOREGOING, THE EXECUTIVE SHALL NOT HAVE THE RIGHT TO EXERCISE THE PUT OPTION IN
THE EVENT OF A TERMINATION FOR BUSINESS REASONS.  THE PUT OPTION SHALL BECOME
EXERCISABLE UPON THE EXPIRATION OF THE CALL OPTION.  THE EXECUTIVE SHALL HAVE
THE RIGHT TO EXERCISE THE PUT OPTION BY GIVING WRITTEN NOTICE TO THE COMPANY
WITHIN SIXTY (60) DAYS AFTER THE EXPIRATION OF THE CALL OPTION, WHICH SHALL SET
FORTH THE FAIR MARKET VALUE OF THE SHARES BEING SOLD TO THE COMPANY AS
DETERMINED IN GOOD FAITH BY THE EXECUTIVE (“PUT NOTICE”).  IF THE EXECUTIVE
FAILS TO EXERCISE THE PUT OPTION ON A TIMELY BASIS, HIS RIGHTS UNDER THIS
SECTION 5(A)(II) SHALL AUTOMATICALLY TERMINATE.  IF THE PUT NOTICE IS DELIVERED
ON A TIMELY BASIS AND THE COMPANY AGREES WITH THE VALUATION SET FORTH IN THE PUT
NOTICE, IT SHALL PROVIDE A WRITTEN ACCEPTANCE TO THE EXECUTIVE WITHIN FIFTEEN
(15) DAYS FROM THE DATE OF THE PUT NOTICE, AND THE REPURCHASE OF THE SHARES
SHALL OCCUR WITHIN FIFTEEN (15) DAYS FROM THE DATE OF ACCEPTANCE.  IF, HOWEVER,
THE PUT NOTICE IS DELIVERED ON A TIMELY BASIS AND THE COMPANY DISAGREES WITH THE
VALUATION SET FORTH THEREIN, THE REPURCHASE PRICE FOR THE SHARES SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 5(A)(III) BELOW.

 

2

--------------------------------------------------------------------------------



 


(III)  IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT TERMINATES FOR ANY REASON, THE
COMPANY SHALL HAVE THE RIGHT TO REPURCHASE, OR, IN THE CASE OF AN INVOLUNTARY
TERMINATION, THE EXECUTIVE SHALL HAVE THE RIGHT TO CAUSE THE COMPANY TO
REPURCHASE, ALL OR PART OF THE SHARES OF COMMON STOCK THAT THE EXECUTIVE OWNS.
THE REPURCHASE PRICE SHALL EQUAL THE FAIR MARKET VALUE OF THE SHARES, AS
ESTABLISHED BY THE BOARD IN ITS DISCRETION, BEING REPURCHASED.  IF THE EXECUTIVE
DOES NOT AGREE WITH THE BOARD’S DETERMINATION OF THE FAIR MARKET VALUE OF THOSE
SHARES, THEN THE EXECUTIVE AND THE COMPANY SHALL MUTUALLY SELECT A NEUTRAL
INDEPENDENT VALUATION FIRM THAT WILL ESTABLISH THE FAIR MARKET VALUE OF THE
SHARES BEING REPURCHASED, AND THAT FIRM’S DETERMINATION OF FAIR MARKET VALUE
WILL BE BINDING ON ALL PARTIES.  IF THE EXECUTIVE AND THE COMPANY DO NOT AGREE
ON A NEUTRAL INDEPENDENT VALUATION FIRM, EACH OF THE EXECUTIVE AND THE COMPANY
SHALL APPOINT THEIR OWN INDEPENDENT REPRESENTATIVE; AND SUCH INDEPENDENT
REPRESENTATIVES SHALL SELECT THE NEUTRAL INDEPENDENT VALUATION FIRM.  THE
COMPANY SHALL PAY ALL FEES RELATED TO THE EXPENSE ASSOCIATED WITH SUCH
VALUATION.

 


(IV)  IF (A) THE COMPANY REPURCHASES THE COMMON STOCK HELD BY THE EXECUTIVE
PURSUANT TO SECTION 5(A)(I) OR 5(A)(II) ABOVE, (B) THE COMPANY ENTERS INTO AN
AGREEMENT TO EFFECT A CHANGE IN CONTROL WITHIN SIX (6) MONTHS FOLLOWING THE DATE
OF SUCH REPURCHASE, AND (C) THE PER SHARE CONSIDERATION TO BE RECEIVED BY THE
HOLDERS OF COMMON STOCK IN CONNECTION WITH THE CHANGE OF CONTROL IS GREATER THAN
THE PER SHARE CONSIDERATION RECEIVED BY THE EXECUTIVE FOR HIS COMMON STOCK
HEREUNDER, THEN THE COMPANY SHALL BE OBLIGATED TO PAY ADDITIONAL CONSIDERATION
TO EXECUTIVE IN AN AMOUNT EQUAL TO THE DIFFERENCE (“ADDITIONAL CONSIDERATION”). 
ANY ADDITIONAL CONSIDERATION PAYABLE HEREUNDER SHALL BE PAID BY THE COMPANY IN
CASH WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE CONSUMMATION OF THE CHANGE OF
CONTROL TRANSACTION.  TO THE EXTENT THE CONSIDERATION RECEIVED BY HOLDERS OF
COMMON STOCK IN CONNECTION WITH THE CHANGE OF CONTROL IS IN THE FORM OF
SECURITIES, THE VALUE OF SUCH CONSIDERATION WILL BE BASED ON THE MARKET VALUE
UPON THE CLOSING OF THE CHANGE OF CONTROL, OR IF NO MARKET EXISTS, IT WILL BE
BASED ON THE GOOD FAITH DETERMINATION OF THE BOARD.

 


(V)   NOTWITHSTANDING THE FOREGOING, THE RIGHTS UNDER THIS SECTION 5(A) SHALL
AUTOMATICALLY TERMINATE UPON AN INITIAL PUBLIC OFFERING OF THE COMMON STOCK OF
THE COMPANY.

 


(B)   OTHER EMPLOYEE AND EXECUTIVE BENEFITS.  EXECUTIVE SHALL BE ENTITLED TO
RECEIVE ALL BENEFITS PROVIDED TO SENIOR EXECUTIVES, EXECUTIVES AND EMPLOYEES OF
THE COMPANY GENERALLY FROM TIME TO TIME, INCLUDING HEALTH, LIFE INSURANCE AND
DISABILITY, AND ALL OTHER BENEFITS PROVIDED TO THE COMPANY’S SENIOR EXECUTIVES
GENERALLY, IN EACH CASE SO LONG AS AND TO THE EXTENT THE SAME EXIST; PROVIDED,
THAT IN RESPECT TO EACH SUCH PLAN EXECUTIVE IS OTHERWISE ELIGIBLE AND INSURABLE
IN ACCORDANCE WITH THE TERMS OF SUCH PLANS.  NOTWITHSTANDING THE PRECEDING
SENTENCE, EXECUTIVE’S RIGHT TO RECEIVE SEVERANCE PAYMENTS AND BENEFITS SHALL BE
ONLY AS PROVIDED IN SECTION 6 HEREOF.

 


(C)   VACATION, SICK LEAVE, HOLIDAYS AND SABBATICAL.  EXECUTIVE SHALL BE
ENTITLED TO PAID TIME OFF (“PTO”), SICK LEAVE, AND HOLIDAYS IN ACCORDANCE WITH
THE POLICIES OF THE COMPANY, AS THEY EXIST FROM TIME TO TIME, FOR SENIOR
EXECUTIVES.  PTO NOT USED DURING ANY CALENDAR YEAR WILL NOT ROLL OVER TO THE
FOLLOWING YEAR.

 

3

--------------------------------------------------------------------------------



 


6.     SEVERANCE BENEFITS.

 


(A)   AT WILL EMPLOYMENT.  EXECUTIVE’S EMPLOYMENT SHALL BE “AT WILL.”  EITHER
THE COMPANY OR EXECUTIVE MAY TERMINATE THIS AGREEMENT AND EXECUTIVE’S EMPLOYMENT
AT ANY TIME, WITH OR WITHOUT BUSINESS REASONS, IN ITS OR HIS SOLE DISCRETION,
UPON AT LEAST SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE OF TERMINATION.

 


(B)   INVOLUNTARY TERMINATION WITHOUT BUSINESS REASONS OR CONSTRUCTIVE
TERMINATION.  IF AT ANY TIME DURING THE THEN APPLICABLE EMPLOYMENT TERM (OTHER
THAN FOLLOWING A CHANGE IN CONTROL TO WHICH SECTION 6(C) APPLIES) THE COMPANY
TERMINATES THE EMPLOYMENT OF EXECUTIVE INVOLUNTARILY AND WITHOUT BUSINESS
REASONS OR A CONSTRUCTIVE TERMINATION OCCURS, THEN SUBJECT TO SECTION 6(H) BELOW
AND EXECUTIVE SIGNING A GENERAL RELEASE OF CLAIMS AGAINST THE COMPANY AND ITS
SUCCESSORS AND SUCH RELEASE BECOMING IRREVOCABLE WITHIN SIXTY (60) DAYS OF THE
EXECUTIVE’S TERMINATION DATE, EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE
FOLLOWING:

 


(I)    BASE SALARY, PTO, AND ANY EARNED AND UNPAID TARGET BONUS ACCRUED THROUGH
THE TERMINATION DATE, AND ANY EXPENSE REIMBURSEMENTS AND OTHER BENEFITS DUE TO
THE EXECUTIVE UNDER ANY COMPANY-PROVIDED PLANS, POLICIES AND ARRANGEMENTS, WHICH
SHALL NOT BE PAID OR PAYABLE LATER THAN MARCH 15 OF THE CALENDAR YEAR AFTER THE
CALENDAR YEAR IN WHICH THE TERMINATION DATE OCCURS;

 


(II)   A LUMP SUM PAYMENT, WHICH SHALL NOT BE PAID OR PAYABLE LATER THAN
MARCH 15 OF THE CALENDAR YEAR AFTER THE CALENDAR YEAR IN WHICH THE TERMINATION
DATE OCCURS, EQUAL TO THE GREATER OF (A) BASE SALARY FOR A PERIOD OF TWELVE
MONTHS FOLLOWING THE TERMINATION DATE, OR (B) BASE SALARY FOR THE REMAINDER OF
THE THEN-CURRENT EMPLOYMENT TERM;

 


(III)  A LUMP SUM PAYMENT, CALCULATED USING THE BASE SALARY AND TARGET BONUS
PERCENTAGE EFFECTIVE ON THE TERMINATION DATE, WHICH SHALL NOT BE PAID OR PAYABLE
LATER THAN MARCH 15 OF THE CALENDAR YEAR AFTER THE CALENDAR YEAR IN WHICH THE
TERMINATION DATE OCCURS, EQUAL TO (A) ONE HUNDRED PERCENT (100%) OF THE TARGET
BONUS FOR THE FISCAL YEAR IN WHICH THE TERMINATION DATE OCCURS, (B) ONE HUNDRED
PERCENT (100%) OF THE TARGET BONUS FOR ANY FULL FISCAL YEAR REMAINING DURING
THE  THEN APPLICABLE EMPLOYMENT TERM, AND (C) A PRO RATA PORTION OF ONE HUNDRED
PERCENT (100%) OF THE TARGET BONUS BEING PAID FOR THE FINAL FISCAL YEAR THAT
BEGINS DURING THE THEN APPLICABLE EMPLOYMENT TERM (SUCH PRO RATA AMOUNT WILL BE
BASED ON THE RATIO OF THE NUMBER OF FULL MONTHS OF THE THEN APPLICABLE
EMPLOYMENT TERM THAT FALL WITHIN SUCH FINAL FISCAL YEAR, TO 12); AND

 


(IV)  SUBJECT TO SECTION 5(A) WHICH SHALL BE APPLICABLE TO ANY SHARES PURCHASED
THROUGH EXECUTIVE’S EXERCISE OF STOCK OPTIONS, ONE HUNDRED PERCENT (100%) OF THE
EXECUTIVE’S UNVESTED STOCK OPTIONS, RESTRICTED STOCK, AND OTHER EQUITY AWARDS
SHALL BECOME FULLY VESTED, WHETHER SUCH STOCK OPTIONS, RESTRICTED STOCK, AND
OTHER EQUITY AWARDS WERE ACQUIRED BEFORE OR AFTER THE EFFECTIVE DATE OF THIS
AGREEMENT, ALL OF THE EXECUTIVE’S UNVESTED STOCK OPTIONS AND OTHER EQUITY AWARDS
SHALL BECOME FULLY VESTED, AND ALL STOCK OPTIONS THAT ARE VESTED AND OUTSTANDING
(BUT UNEXERCISED) ON THE TERMINATION DATE SHALL BE CANCELLED IN CONSIDERATION OF
THE COMPANY’S PAYMENT TO THE EXECUTIVE, AS SOON AS PRACTICABLE AFTER THE
TERMINATION DATE, OF AN AMOUNT EQUAL TO THE PRODUCT OF THE FOLLOWING:

 

4

--------------------------------------------------------------------------------



 


(A)                            THE EXCESS, IF ANY, OF (1) THE PER SHARE FAIR
MARKET VALUE, AS DETERMINED PURSUANT TO SECTION 5(A) ABOVE, OF THE SHARES
UNDERLYING THE CANCELLED STOCK OPTIONS, OVER (2) THE EXERCISE PRICE PER SHARE OF
THE COMPANY COMMON STOCK SUBJECT TO SUCH OPTION, MULTIPLIED BY

 


(B)                              THE NUMBER OF SHARES OF COMPANY COMMON STOCK
THAT ARE SUBJECT TO THE STOCK OPTIONS BEING CANCELLED); AND

 


(V)           ALL OF THE EXECUTIVE’S BENEFITS UNDER SECTION 5(B) ABOVE WILL
CONTINUE FOR THE DURATION OF THE RESTRICTED TERM, AS THAT TERM IS DEFINED IN
SECTION 11(A) BELOW.

 


NOTWITHSTANDING THE FOREGOING, IF THE EXECUTIVE’S TERMINATION DATE OCCURS AFTER
OCTOBER 31ST OF ANY CALENDAR YEAR, THEN NO PAYMENT CONDITIONED ON SUCH RELEASE
SHALL BE MADE UNTIL JANUARY 2ND OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR
OF TERMINATION, EVEN IF THE RELEASE IS SIGNED AND ANY APPLICABLE REVOCATION
PERIOD CONCLUDES EARLIER.

 


NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 6(B), IF EXECUTIVE
VIOLATES THE PROVISIONS SET FORTH IN SECTION 11, EXECUTIVE NO LONGER SHALL BE
ENTITLED TO RECEIVE ANY CONSIDERATION OTHERWISE PAID PURSUANT TO THIS SECTION,
AND ANY UNEXERCISED STOCK OPTIONS, WHETHER VESTED OR UNVESTED, WILL BE
CANCELLED.

 


(C)   CHANGE IN CONTROL.  IF THERE IS A CHANGE IN CONTROL DURING THE THEN
APPLICABLE EMPLOYMENT TERM, AND EITHER A CONSTRUCTIVE TERMINATION OCCURS OR THE
COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT WITHOUT BUSINESS REASONS PRIOR TO
THE THEN APPLICABLE EXPIRATION DATE (OR IF LATER, WITHIN A ONE-YEAR PERIOD
FOLLOWING THE CHANGE IN CONTROL) THEN SUBJECT TO SECTION 6(H) BELOW AND
EXECUTIVE SIGNING A GENERAL RELEASE OF CLAIMS AGAINST THE COMPANY AND ITS
SUCCESSORS AND SUCH RELEASE BECOMING IRREVOCABLE WITHIN SIXTY (60) DAYS OF THE
EXECUTIVE’S TERMINATION DATE, EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE
FOLLOWING:

 


(I)    BASE SALARY, PTO, AND ANY EARNED AND UNPAID TARGET BONUS ACCRUED THROUGH
THE TERMINATION DATE, AND ANY EXPENSE REIMBURSEMENTS AND OTHER BENEFITS DUE TO
THE EXECUTIVE UNDER ANY COMPANY-PROVIDED PLANS, POLICIES, AND ARRANGEMENTS,
WHICH SHALL NOT BE PAID OR PAYABLE LATER THAN MARCH 15 OF THE CALENDAR YEAR
AFTER THE CALENDAR YEAR IN WHICH THE TERMINATION DATE OCCURS;

 


(II)   A LUMP SUM PAYMENT, WHICH SHALL NOT BE PAID OR PAYABLE LATER THAN
MARCH 15 OF THE CALENDAR YEAR AFTER THE CALENDAR YEAR IN WHICH THE TERMINATION
DATE OCCURS, EQUAL TO THE GREATER OF (A) TWO (2) TIMES BASE SALARY OR (B) THE
BASE SALARY FOR THE REMAINDER OF THE THEN-CURRENT APPLICABLE EMPLOYMENT TERM;
PROVIDED, HOWEVER, IN NO EVENT SHALL SUCH LUMP SUM AMOUNT PAYABLE PURSUANT TO
THIS SECTION 6(C)(II) BE LESS THAN THE AMOUNT TO WHICH EXECUTIVE WOULD OTHERWISE
BE ENTITLED TO PURSUANT TO SECTION 6(B)(II);

 


(III)  A LUMP SUM PAYMENT, CALCULATED USING THE BASE SALARY AND TARGET BONUS
PERCENTAGE EFFECTIVE ON THE TERMINATION DATE, WHICH SHALL NOT BE PAID OR PAYABLE
LATER THAN MARCH 15 OF THE CALENDAR YEAR AFTER THE CALENDAR YEAR IN WHICH THE
TERMINATION DATE OCCURS, EQUAL TO THE GREATER OF (A) TWO HUNDRED PERCENT (200%)
OF THE TARGET BONUS FOR THE FISCAL YEAR IN WHICH THE

 

5

--------------------------------------------------------------------------------



 


TERMINATION OCCURS, OR (B) ONE HUNDRED PERCENT (100%) OF THE TARGET BONUS FOR
THE FISCAL YEAR IN WHICH THE TERMINATION OCCURS TIMES THE NUMBER OF YEARS FOR
THE REMAINDER OF THE THEN-CURRENT APPLICABLE EMPLOYMENT TERM (ROUNDED TO THE
NEAREST TENTH); PROVIDED, HOWEVER, IN NO EVENT SHALL SUCH LUMP SUM AMOUNT
PAYABLE PURSUANT TO THIS SECTION 6(C)(III) SHALL BE LESS THAN THE AMOUNT TO
WHICH EXECUTIVE WOULD OTHERWISE BE ENTITLED TO PURSUANT TO SECTION 6(B)(III);
AND

 


(IV)  SUBJECT TO SECTION 5(A) WHICH SHALL BE APPLICABLE TO ANY SHARES PURCHASED
THROUGH EXECUTIVE’S EXERCISE OF STOCK OPTIONS, ALL OF THE EXECUTIVE’S UNVESTED
STOCK OPTIONS, RESTRICTED STOCK, AND OTHER EQUITY AWARDS SHALL BECOME FULLY
VESTED, WHETHER SUCH STOCK OPTIONS, RESTRICTED STOCK, OR OTHER EQUITY WERE
ACQUIRED BEFORE OR AFTER THE EFFECTIVE DATE OF THIS AGREEMENT.

 

Notwithstanding the foregoing, if the Executive’s Termination Date occurs after
October 31st of any calendar year, then no payment conditioned on such release
shall be made until January 2nd of the calendar year following the calendar year
of termination, even if the release is signed and any applicable revocation
period concludes earlier.

 


(D)   TERMINATION FOR DISABILITY.  IF AT ANY TIME DURING THE APPLICABLE
EMPLOYMENT TERM EXECUTIVE BECOMES UNABLE TO PERFORM HIS DUTIES AS AN EMPLOYEE AS
A RESULT A DISABILITY, WHICH GIVES RISE TO TERMINATION OF EMPLOYMENT FOR
DISABILITY, THEN (I) EXECUTIVE SHALL BE ENTITLED TO RECEIVE PAYMENTS AND
BENEFITS IN ACCORDANCE WITH THE DISABILITY POLICIES OF THE COMPANY, AS THEY
EXIST FROM TIME TO TIME, FOR SENIOR EXECUTIVES AND (II) EXECUTIVE’S OUTSTANDING
STOCK OPTIONS, RESTRICTED STOCK, AND OTHER EQUITY ARRANGEMENTS SHALL EXPIRE IN
ACCORDANCE WITH THE TERMS OF THE APPLICABLE AWARD AGREEMENT(S); PROVIDED,
HOWEVER, THAT EXECUTIVE WILL BE ENTITLED TO THE “IN THE MONEY” VALUE OF ALL
VESTED OPTIONS AS CALCULATED UNDER SECTION 6(B)(IV) ABOVE.  THE PAYMENTS AND
BENEFITS CONTEMPLATED UNDER CLAUSE (I) ABOVE SHALL NOT BE PAID OR PAYABLE LATER
THAN MARCH 15 OF THE CALENDAR YEAR AFTER THE CALENDAR YEAR IN WHICH THE
TERMINATION DATE OCCURS AND SHALL INCLUDE, WITHOUT LIMITATION, THE FOLLOWING: 
(V) ANY ACCRUED AND UNPAID SALARY, (W) ANY ACCRUED AND UNPAID TARGET BONUS FOR A
PRIOR FISCAL YEAR, (X) A PRO-RATA PORTION OF ANY TARGET BONUS THAT EXECUTIVE
WOULD HAVE OTHERWISE EARNED DURING THE FISCAL YEAR IN WHICH HIS DISABILITY
OCCURS, (Y) ANY ACCRUED AND UNPAID PTO, AND (Z) ANY EXPENSE REIMBURSEMENTS.

 


(E)   VOLUNTARY TERMINATION OR INVOLUNTARY TERMINATION FOR BUSINESS REASONS.  IF
(I) EXECUTIVE VOLUNTARILY TERMINATES HIS EMPLOYMENT (OTHER THAN IN THE CASE OF A
CONSTRUCTIVE TERMINATION), OR (II) EXECUTIVE IS TERMINATED INVOLUNTARILY FOR
BUSINESS REASONS, THEN IN ANY SUCH EVENT (A) ALL FURTHER VESTING OF EXECUTIVE’S
STOCK OPTIONS, RESTRICTED STOCK, AND OTHER EQUITY ARRANGEMENTS WILL CEASE
IMMEDIATELY AND SUCH AWARDS WILL EXPIRE IN ACCORDANCE WITH THE TERMS OF THE
APPLICABLE AWARD AGREEMENT(S), (B) ALL PAYMENTS OF COMPENSATION BY THE COMPANY
TO EXECUTIVE HEREUNDER WILL TERMINATE IMMEDIATELY, (C) EXECUTIVE WILL BE PAID
ALL ACCRUED BUT UNPAID PTO, EXPENSE REIMBURSEMENTS AND OTHER BENEFITS DUE TO
EXECUTIVE THROUGH HIS TERMINATION DATE UNDER ANY COMPANY-PROVIDED OR PAID PLANS,
POLICIES, AND ARRANGEMENTS, AND (D) EXECUTIVE WILL BE PAID ALL ACCRUED AND
UNPAID SALARY, ALL ACCRUED AND UNPAID TARGET BONUS FOR A PRIOR FISCAL YEAR, AND
A PRO-RATA PORTION OF ANY TARGET BONUS THAT EXECUTIVE WOULD HAVE OTHERWISE
EARNED DURING THE FISCAL YEAR IN WHICH HIS TERMINATION OCCURS HEREUNDER.

 

6

--------------------------------------------------------------------------------



 


(F)    TERMINATION UPON DEATH.  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BECAUSE
OF DEATH, THEN (I) EXECUTIVE’S REPRESENTATIVES SHALL BE ENTITLED TO RECEIVE
PAYMENTS AND BENEFITS IN ACCORDANCE WITH THE COMPANY’S THEN APPLICABLE PLANS,
POLICIES, AND ARRANGEMENTS AND (II) EXECUTIVE’S OUTSTANDING STOCK OPTIONS,
RESTRICTED STOCK, AND OTHER EQUITY ARRANGEMENTS SHALL EXPIRE IN ACCORDANCE WITH
THE TERMS OF THE APPLICABLE AWARD AGREEMENT(S); PROVIDED, HOWEVER, THAT
EXECUTIVE WILL BE ENTITLED TO THE “IN THE MONEY” VALUE OF ALL VESTED OPTIONS AS
CALCULATED UNDER SECTION 6(B)(IV) ABOVE.  THE PAYMENTS AND BENEFITS CONTEMPLATED
UNDER CLAUSE (I) ABOVE SHALL NOT BE PAID OR PAYABLE LATER THAN MARCH 15 OF THE
CALENDAR YEAR AFTER THE CALENDAR YEAR IN WHICH THE TERMINATION DATE OCCURS AND
SHALL INCLUDE, WITHOUT LIMITATION, THE FOLLOWING:  (V) ANY ACCRUED AND UNPAID
SALARY, (W) ANY ACCRUED AND UNPAID TARGET BONUS FOR A PRIOR FISCAL YEAR, (X) A
PRO-RATA PORTION OF ANY TARGET BONUS THAT EXECUTIVE WOULD HAVE OTHERWISE EARNED
DURING THE FISCAL YEAR IN WHICH HIS DEATH OCCURS, (Y) ANY ACCRUED AND UNPAID
PTO, AND (Z) ANY EXPENSE REIMBURSEMENTS.

 


(G)   EXCLUSIVITY.  THE PROVISIONS OF THIS SECTION 6 ARE INTENDED TO BE AND ARE
EXCLUSIVE AND IN LIEU OF ANY OTHER RIGHTS OR REMEDIES TO WHICH EXECUTIVE OR THE
COMPANY MAY OTHERWISE BE ENTITLED, EITHER AT LAW, TORT OR CONTRACT, IN EQUITY,
OR UNDER THIS AGREEMENT, IN THE EVENT OF ANY TERMINATION OF EXECUTIVE’S
EMPLOYMENT.  EXECUTIVE SHALL BE ENTITLED TO NO BENEFITS, COMPENSATION OR OTHER
PAYMENTS OR RIGHTS UPON TERMINATION OF EMPLOYMENT OTHER THAN THOSE BENEFITS
EXPRESSLY SET FORTH IN PARAGRAPH (B), (C), (D), (E) OR (F) OF THIS SECTION 6,
WHICHEVER SHALL BE APPLICABLE AND THOSE BENEFITS REQUIRED TO BE PROVIDED BY LAW.

 


(H)   409A COMPLIANCE.  NOTWITHSTANDING ANYTHING IN THIS SECTION 6 TO THE
CONTRARY, IF THE COMPANY DETERMINES IN GOOD FAITH THAT ANY PAYMENT OR BENEFIT TO
THE EXECUTIVE UNDER THIS SECTION 6 CONSTITUTES “NONQUALIFIED DEFERRED
COMPENSATION” UNDER SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”) PAYMENT OF SUCH AMOUNTS SHALL NOT COMMENCE UNTIL THE
EXECUTIVE INCURS A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF TREAS. REG. §
1.409A-1(H).  IF, AT THE TIME OF THE EXECUTIVE’S SEPARATION FROM SERVICE, THE
EXECUTIVE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A OF THE
CODE, ANY BENEFIT AS TO WHICH SECTION 409A PENALTIES COULD BE ASSESSED THAT
BECOMES PAYABLE TO EXECUTIVE ON ACCOUNT OF EXECUTIVE’S “SEPARATION FROM SERVICE”
(INCLUDING ANY AMOUNTS PAYABLE PURSUANT TO THE PRECEDING SENTENCE) WILL NOT BE
PAID UNTIL AFTER THE END OF THE SIXTH CALENDAR MONTH AFTER THE EXECUTIVE’S
“SEPARATION FROM SERVICE”(THE “409A SUSPENSION PERIOD”).  WITHIN FOURTEEN
CALENDAR DAYS AFTER THE END OF THE 409A SUSPENSION PERIOD, THE COMPANY SHALL PAY
TO THE EXECUTIVE A LUMP SUM PAYMENT IN CASH EQUAL TO ANY PAYMENTS DELAYED
BECAUSE OF THE PRECEDING SENTENCE, (INCLUDING INTEREST ON ANY SUCH PAYMENTS, AT
AN INTEREST RATE OF NOT LESS THAN THE AVERAGE PRIME INTEREST RATE PUBLISHED IN
THE WALL STREET JOURNAL ON ANY DAY CHOSEN BY THE COMPANY DURING THAT PERIOD). 
THEREAFTER, THE EXECUTIVE SHALL RECEIVE ANY REMAINING PAYMENTS AND BENEFITS DUE
UNDER THIS SECTION 6 IN ACCORDANCE WITH THE TERMS OF THIS SECTION (AS IF THERE
HAD NOT BEEN ANY DELAY).

 


(I)    CODE SECTION 280G.

 


(I)    NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IF
EXECUTIVE BECOMES ENTITLED TO PAYMENT AND/OR BENEFITS PROVIDED BY THIS AGREEMENT
OR ANY OTHER AMOUNTS IN THE NATURE OF COMPENSATION, WHETHER ALONE OR TOGETHER
WITH OTHER PAYMENTS OR BENEFITS THAT THE EXECUTIVE RECEIVES OR REALIZES OR IS
THEN ENTITLED TO RECEIVE OR REALIZE FROM THE COMPANY OR ANY OF ITS AFFILIATES OR
ANY OTHER PERSON WHOSE ACTIONS RESULT IN A CHANGE OF OWNERSHIP OR EFFECTIVE

 

7

--------------------------------------------------------------------------------



 


CONTROL OF THE COMPANY, AND SUCH PAYMENTS AND/OR BENEFITS WOULD CONSTITUTE AN
“EXCESS PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE CODE AND/OR
ANY CORRESPONDING AND APPLICABLE STATE LAW PROVISION, THE PAYMENTS AND/OR
BENEFITS PROVIDED TO THE EXECUTIVE UNDER THIS AGREEMENT WILL BE REDUCED BY
REDUCING THE AMOUNT OF PAYMENTS OR BENEFITS PAYABLE TO EXECUTIVE (THE “280G
REDUCTION”) TO THE EXTENT NECESSARY SO THAT NO PORTION OF EXECUTIVE’S PAYMENTS
OR BENEFITS WILL BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE OR ANY INTEREST OR PENALTIES ARE INCURRED BY THE EXECUTIVE WITH RESPECT TO
SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES,
ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”).  NOTWITHSTANDING
THE FOREGOING, THE 280G REDUCTION WILL BE MADE ONLY IF, BY REASON OF THAT
REDUCTION, THE EXECUTIVE’S “NET AFTER TAX BENEFIT” (AS DEFINED BELOW) EXCEEDS
THE NET AFTER TAX BENEFIT HE WOULD REALIZE IF THE 280G REDUCTION WERE NOT MADE. 
TO THE EXTENT THAT THE 280G REDUCTION IS NOT APPLICABLE BECAUSE EXECUTIVE’S NET
AFTER TAX BENEFIT IS GREATER THAN THE NET AFTER TAX BENEFIT THAT HE WOULD
RECEIVE IF THE 280G REDUCTION WERE MADE, THEN THE COMPANY WILL PAY TO THE
EXECUTIVE THE “GROSS-UP PAYMENT” AS SET FORTH BELOW IN SECTION 6(I)(III).

 


(II)   FOR PURPOSES OF THIS SECTION 6(I), “NET AFTER TAX BENEFIT” MEANS THE SUM
OF (A) THE TOTAL AMOUNT RECEIVED OR REALIZED BY EXECUTIVE PURSUANT TO THIS
AGREEMENT THAT WOULD CONSTITUTE A “PARACHUTE PAYMENT” WITHIN THE  MEANING OF
SECTION 280G OF THE CODE AND ANY CORRESPONDING AND APPLICABLE STATE LAW
PROVISION, PLUS (B) ALL OTHER PAYMENTS OR BENEFITS THAT EXECUTIVE RECEIVES OR
REALIZES OR IS THEN ENTITLED TO RECEIVE OR REALIZE FROM THE COMPANY AND ANY OF
ITS AFFILIATES OR THAT ARE OTHERWISE WITHIN THE SCOPE OF PAYMENTS AND/OR
BENEFITS PROVIDED FOR IN SUB-CLAUSE (I) ABOVE THAT WOULD CONSTITUTE A “PARACHUTE
PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE CODE AND ANY CORRESPONDING
AND APPLICABLE STATE LAW PROVISION, LESS (C) THE AMOUNT OF FEDERAL, STATE, LOCAL
AND SOCIAL SECURITY TAXES PAYABLE WITH RESPECT TO THE PAYMENTS OR BENEFITS
DESCRIBED IN (A) AND (B) ABOVE CALCULATED AT THE MAXIMUM MARGINAL INDIVIDUAL
INCOME TAX RATE FOR EACH YEAR IN WHICH PAYMENTS OR BENEFITS ARE REALIZED BY
EXECUTIVE (BASED UPON THE RATE IN EFFECT FOR THAT YEAR AS SET FORTH IN THE CODE
AT THE TIME OF THE FIRST RECEIPT OR REALIZATION OF THE FOREGOING), LESS (D) THE
AMOUNT OF EXCISE TAXES IMPOSED WITH RESPECT TO THE PAYMENTS OR BENEFITS
DESCRIBED IN (A) AND (B) ABOVE BY  SECTION 4999 OF THE CODE AND ANY
CORRESPONDING AND APPLICABLE STATE LAW PROVISION.

 


(III)  AS PROVIDED ABOVE, IN THE EVENT THAT (A) EXECUTIVE’S NET AFTER TAX
BENEFIT WITHOUT THE 280G REDUCTION IS GREATER THAN THE NET AFTER TAX BENEFIT
THAT HE WOULD RECEIVE IF THE 280G REDUCTION WERE MADE, AND (B) IT SHALL BE
DETERMINED THAT ANY PAYMENT OR DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT
OF THE EXECUTIVE (WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE
PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE, BUT DETERMINED WITHOUT
REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED UNDER THIS SECTION (A “PAYMENT”)
WOULD BE SUBJECT TO THE EXCISE TAX, THEN THE COMPANY WILL PAY TO THE EXECUTIVE
AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT AFTER
PAYMENT BY THE EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES
IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, BOTH ANY
INCOME TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO), AND
THE EXCISE TAX IMPOSED UPON THE GROSS-UP PAYMENT, THE EXECUTIVE RETAINS AN
AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO SEVENTY-FIVE PERCENT (75%) OF THE EXCISE
TAX IMPOSED UPON THE PAYMENTS.

 

A.    SUBJECT TO THE PROVISIONS OF THIS SECTION 6(I), ALL DETERMINATIONS
REQUIRED TO BE MADE UNDER THIS SECTION, INCLUDING WHETHER AND WHEN A GROSS-UP
PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS
TO BE UTILIZED IN ARRIVING AT SUCH

 

8

--------------------------------------------------------------------------------


 

DETERMINATION, SHALL BE MADE BY AN OUTSIDE NATIONALLY RECOGNIZED ACCOUNTING FIRM
SELECTED BY THE COMPANY OR THE BOARD, IN ITS SOLE AND ABSOLUTE DISCRETION (THE
“ACCOUNTING FIRM”), WHICH SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO
THE COMPANY AND THE EXECUTIVE WITHIN 15 BUSINESS DAYS OF THE RECEIPT OF NOTICE
FROM THE EXECUTIVE THAT THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS
REQUESTED BY THE COMPANY.  IN THE EVENT THAT THE ACCOUNTING FIRM IS SERVING AS
ACCOUNTANT OR AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP EFFECTING THE CHANGE
OF CONTROL, THE COMPANY SHALL APPOINT ANOTHER NATIONALLY RECOGNIZED ACCOUNTING
FIRM TO MAKE THE DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL
THEN BE REFERRED TO AS THE ACCOUNTING FIRM HEREUNDER).  ALL FEES AND EXPENSES OF
THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY.  ANY GROSS-UP PAYMENT,
IF APPLICABLE, AS DETERMINED PURSUANT TO THIS SECTION 6(I), SHALL BE PAID BY THE
COMPANY TO THE EXECUTIVE WITHIN THIRTY (30) DAYS OF THE RECEIPT OF THE
ACCOUNTING FIRM’S DETERMINATION.  ALL DETERMINATIONS MADE BY THE ACCOUNTING FIRM
SHALL BE BASED ON DETAILED SUPPORTING CALCULATIONS PROVIDED BOTH TO THE COMPANY
AND EXECUTIVE AT SUCH TIME AS IS REQUESTED BY EITHER PARTY.  ANY DETERMINATION
BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY AND THE EXECUTIVE.  IN
THE EVENT THAT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO
SECTION 6(I)(III)(B) AND THE EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT
OF ANY EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE
UNDERPAYMENT (AS DEFINED BELOW) THAT HAS OCCURRED AND THE COMPANY’S PRO RATA
PORTION OF ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE COMPANY TO OR FOR
THE BENEFIT OF THE EXECUTIVE.  IN NO EVENT SHALL THE GROSS-UP PAYMENT BE MADE
LATER THAN THE END OF THE SERVICE PROVIDER’S TAXABLE YEAR NEXT FOLLOWING THE
SERVICE PROVIDER’S TAXABLE YEAR IN WHICH THE RELATED TAXES ARE REMITTED TO THE
TAXING AUTHORITY.

 

B.    THE EXECUTIVE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY THE
INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE AN ADDITIONAL
PAYMENT OR PAYMENTS, AS THE CASE MAY BE, WHICH HAVE NOT BEEN MADE BY THE
COMPANY, BUT COULD HAVE BEEN MADE PURSUANT TO THIS SECTION 6(I) (THE
“UNDERPAYMENT”).  SUCH NOTIFICATION SHALL BE GIVEN AS SOON AS PRACTICABLE BUT NO
LATER THAN TEN BUSINESS DAYS AFTER THE EXECUTIVE IS INFORMED IN WRITING OF SUCH
CLAIM AND SHALL APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON
WHICH SUCH CLAIM IS REQUESTED TO BE PAID.  THE EXECUTIVE SHALL NOT PAY SUCH
CLAIM PRIOR TO THE EXPIRATION OF THE 30-DAY PERIOD FOLLOWING THE DATE ON WHICH
IT GIVES SUCH NOTICE TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE
THAT ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE COMPANY
NOTIFIES THE EXECUTIVE IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT
DESIRES TO CONTEST SUCH CLAIMS, THE EXECUTIVE SHALL:

 

(I)    GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE COMPANY
RELATING TO SUCH CLAIM,

 

(II)   TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE COMPANY
SHALL REASONABLY REQUEST FROM TIME TO TIME, INCLUDING, WITHOUT LIMITATION,
ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY AN ATTORNEY
REASONABLY SELECTED BY THE COMPANY,

 

(III)  COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER EFFECTIVELY TO CONTEST
SUCH CLAIM, AND

 

9

--------------------------------------------------------------------------------


 

(IV)      PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO SUCH
CLAIM; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BEAR AND PAY DIRECTLY ALL
REASONABLE COSTS AND EXPENSES (INCLUDING ADDITIONAL INTEREST AND PENALTIES)
INCURRED IN CONNECTION WITH SUCH CONTEST AND SHALL INDEMNIFY AND HOLD THE
EXECUTIVE HARMLESS, ON AN AFTER-TAX BASIS, FOR SEVENTY-FIVE PERCENT (75%) OF ANY
EXCISE TAX OR INCOME TAX (INCLUDING INTEREST AND PENALTIES WITH RESPECT THERETO)
IMPOSED AS A RESULT OF SUCH REPRESENTATION AND PAYMENT OF COSTS AND EXPENSES. 
IN NO EVENT SHALL THE PAYMENT OF ANY EXCISE TAX OR INCOME TAX (INCLUDING
INTEREST AND PENALTIES WITH RESPECT THERETO) BE MADE LATER THAN THE END OF THE
SERVICE PROVIDER’S TAXABLE YEAR NEXT FOLLOWING THE SERVICE PROVIDER’S TAXABLE
YEAR IN WHICH THE RELATED TAXES ARE REMITTED TO THE TAXING AUTHORITY.  WITHOUT
LIMITATION ON THE FOREGOING PROVISIONS OF THIS SECTION 6(I)(III)(B), THE COMPANY
SHALL CONTROL ALL PROCEEDINGS TAKEN IN CONNECTION WITH SUCH CONTEST AND, AT ITS
SOLE OPTION, MAY PURSUE OR FORGO ANY AND ALL ADMINISTRATIVE APPEALS,
PROCEEDINGS, HEARINGS AND CONFERENCES WITH THE TAXING AUTHORITY IN RESPECT OF
SUCH CLAIM AND MAY, AT ITS SOLE OPTION, EITHER DIRECT THE EXECUTIVE TO PAY THE
TAX CLAIMED AND SUE FOR A REFUND OR CONTEST THE CLAIM IN ANY PERMISSIBLE MANNER,
AND THE EXECUTIVE AGREES TO PROSECUTE SUCH CONTEST TO A DETERMINATION BEFORE ANY
ADMINISTRATIVE TRIBUNAL, IN A COURT OF INITIAL JURISDICTION AND IN ONE OR MORE
APPELLATE COURTS, AS THE COMPANY SHALL DETERMINE AND SUBJECT TO THE COMPANY
COVERING ALL OUT OF POCKET EXPENSES INCURRED IN SUCH CONTEST; PROVIDED, HOWEVER,
THAT IF THE COMPANY DIRECTS THE EXECUTIVE TO PAY SUCH CLAIM AND SUE FOR A
REFUND, THE COMPANY SHALL ADVANCE THE AMOUNT OF SUCH PAYMENT TO THE EXECUTIVE
THAT REPRESENTS THE COMPANY’S PRO RATA SHARE OF ANY PAYMENT, ON AN INTEREST-FREE
BASIS AND SHALL INDEMNIFY AND HOLD THE EXECUTIVE HARMLESS, ON AN AFTER-TAX
BASIS, FROM THE COMPANY’S PRO RATA SHARE OF ANY EXCISE TAX OR INCOME TAX
(INCLUDING INTEREST OR PENALTIES WITH RESPECT THERETO) IMPOSED WITH RESPECT TO
SUCH ADVANCE OR WITH RESPECT TO ANY IMPUTED INCOME WITH RESPECT TO SUCH ADVANCE;
AND FURTHER PROVIDED THAT ANY EXTENSION OF THE STATUTE OF LIMITATIONS RELATING
TO PAYMENT OF TAXES FOR THE TAXABLE YEAR OF THE EXECUTIVE WITH RESPECT TO WHICH
SUCH CONTESTED AMOUNT IS CLAIMED TO BE DUE IS LIMITED SOLELY TO SUCH CONTESTED
AMOUNT.  FURTHERMORE, THE COMPANY’S CONTROL OF THE CONTEST SHALL BE LIMITED TO
ISSUES AND/OR CLAIMS THAT ARE MATERIALLY RELATED TO THE IMPOSITION OF ANY EXCISE
TAX OR WITH RESPECT TO WHICH A GROSS-UP PAYMENT WOULD BE OTHERWISE PAYABLE
HEREUNDER AND THE EXECUTIVE SHALL BE ENTITLED TO SETTLE OR CONTEST, AS THE CASE
MAY BE, ANY OTHER ISSUE RAISED BY THE INTERNAL REVENUE SERVICE OR ANY OTHER
TAXING AUTHORITY.  THE COMPANY AND THE EXECUTIVE SHALL PROMPTLY DELIVER TO EACH
OTHER COPIES OF ANY WRITTEN COMMUNICATIONS AND SUMMARIES OF ANY VERBAL
COMMUNICATIONS WITH ANY TAXING AUTHORITY REGARDING THE MATTERS ADDRESSED HEREIN.

 

C.      IF, AFTER THE RECEIPT BY THE EXECUTIVE OF AN AMOUNT ADVANCED BY THE
COMPANY PURSUANT TO SECTION 6(I)(III)(B), THE EXECUTIVE BECOMES ENTITLED TO
RECEIVE ANY REFUND WITH RESPECT TO SUCH CLAIM, THE EXECUTIVE SHALL (SUBJECT TO
THE COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SECTION 6(I)(III)(B) PROMPTLY
PAY TO THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR
CREDITED THEREON AFTER TAXES APPLICABLE THERETO).  IF, AFTER THE RECEIPT BY THE
EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 6(I)(III)(B),
A DETERMINATION IS MADE THAT THE EXECUTIVE SHALL NOT BE ENTITLED TO ANY REFUND
WITH RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY THE EXECUTIVE IN
WRITING OF ITS INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION
OF 30 DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN AND
SHALL NOT BE REQUIRED TO BE REPAID AND THE AMOUNT OF SUCH ADVANCE SHALL OFFSET,
TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE PAID.

 

10

--------------------------------------------------------------------------------



 


7.     DEFINITION OF TERMS.  THE FOLLOWING TERMS REFERRED TO IN THIS AGREEMENT
SHALL HAVE THE FOLLOWING MEANINGS:

 


(A)   BUSINESS REASONS.  “BUSINESS REASONS” MEANS (I) GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR OTHER WILLFUL MALFEASANCE BY EXECUTIVE IN THE PERFORMANCE OF HIS
DUTIES, (II) EXECUTIVE’S CONVICTION OF, PLEA OF NOLO CONTENDERE TO, OR WRITTEN
ADMISSION OF THE COMMISSION OF, A FELONY, (III) ANY ACT BY THE EXECUTIVE
INVOLVING FRAUD OR MISREPRESENTATION WITH RESPECT TO HIS DUTIES FOR THE COMPANY
OR ITS AFFILIATES, WHICH HAS RESULTED OR LIKELY WILL RESULT IN MATERIAL DAMAGE
TO THE COMPANY OR ITS AFFILIATES, (IV) ANY ACT BY THE EXECUTIVE CONSTITUTING A
FAILURE TO FOLLOW THE DIRECTIONS OF THE EITHER THE CEO OR THE BOARD, PROVIDED
THAT, THE BOARD PROVIDES WRITTEN NOTICE OF SUCH FAILURE TO THE EXECUTIVE AND THE
FAILURE CONTINUES FOR FIFTEEN (15) DAYS AFTER THE EXECUTIVE’S RECEIPT OF SUCH
NOTICE, OR (V) EXECUTIVE’S MATERIAL BREACH OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION ANY BREACH OF SECTIONS 8 THROUGH 11 HEREOF, PROVIDED THAT, IN THE
CASE OF ANY SUCH BREACH OR SUCH BEHAVIOR COVERED BY SUBCLAUSE (I), AND THE
AFFIRMATIVE VOTE OF NOT LESS THAN TWO-THIRDS OF THE ENTIRE MEMBERSHIP OF THE
BOARD TO TAKE SUCH ACTION FOLLOWING A MEETING IN WHICH THE EXECUTIVE AND HIS
COUNSEL ARE PROVIDED AN OPPORTUNITY TO BE HEARD BY THE BOARD ON THIS ISSUE, THE
BOARD PROVIDES WRITTEN NOTICE OF SUCH BREACH OR ACTION TO THE EXECUTIVE,
SPECIFICALLY IDENTIFYING THE MANNER IN WHICH THE BOARD BELIEVES THAT EXECUTIVE
HAS BREACHED THIS AGREEMENT OR ACTED IN ACCORDANCE WITH SUBCLAUSE (I), AND
EXECUTIVE SHALL HAVE THE OPPORTUNITY TO CURE SUCH BREACH OR ACTION TO THE
REASONABLE SATISFACTION OF THE BOARD WITHIN THIRTY (30) DAYS FOLLOWING THE
DELIVERY OF SUCH NOTICE, UNLESS SUCH BREACH OR ACTION IS INCAPABLE OF CURE.  FOR
PURPOSE OF THIS PARAGRAPH, NO ACT OR FAILURE TO ACT BY EXECUTIVE SHALL BE
CONSIDERED “WILLFUL” IF SUCH ACT OR FAILURE TO ACT WAS IN GOOD FAITH AND WITH
THE REASONABLE BELIEF THAT THE ACT OR OMISSION WAS IN THE BEST INTERESTS OF THE
COMPANY, OR OCCURRED AT THE DIRECTION OF THE BOARD.

 


(B)   DISABILITY.  “DISABILITY” SHALL MEAN THAT EXECUTIVE HAS BEEN UNABLE TO
PERFORM HIS DUTIES AS AN EMPLOYEE AS THE RESULT OF HIS INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS FOR A CONTINUOUS PERIOD OF NOT LESS THAN ONE MONTH OR
A CUMULATIVE PERIOD OF NOT LESS THAN EIGHT WEEKS WITHIN ANY 12-MONTH PERIOD, AND
SUCH INABILITY, AT LEAST 26 WEEKS AFTER ITS COMMENCEMENT, IS DETERMINED TO BE
TOTAL AND PERMANENT BY A PHYSICIAN SELECTED BY THE COMPANY’S INSURERS. 
TERMINATION RESULTING FROM DISABILITY MAY ONLY BE EFFECTED AFTER AT LEAST SIXTY
(60) DAYS WRITTEN NOTICE BY THE COMPANY INFORMING EXECUTIVE OF ITS INTENTION TO
TERMINATE EXECUTIVE’S EMPLOYMENT AND THE DATE UPON WHICH SUCH TERMINATION SHALL
OCCUR.  IN THE EVENT THAT EXECUTIVE RESUMES THE PERFORMANCE OF SUBSTANTIALLY ALL
OF HIS DUTIES HEREUNDER BEFORE THE TERMINATION OF HIS EMPLOYMENT BECOMES
EFFECTIVE, THE NOTICE OF INTENT TO TERMINATE AUTOMATICALLY SHALL BE DEEMED TO
HAVE BEEN REVOKED.

 


(C)   TERMINATION DATE.  “TERMINATION DATE” SHALL MEAN (I) IF THIS AGREEMENT IS
TERMINATED ON ACCOUNT OF DEATH, THE DATE OF DEATH; (II) IF THIS AGREEMENT IS
TERMINATED FOR DISABILITY, THE DATE SPECIFIED IN SECTION 7(B); (III) IF THIS
AGREEMENT IS TERMINATED BY THE COMPANY, THE DATE ON WHICH SUCH TERMINATION
OCCURS AS SET FORTH IN A NOTICE OF TERMINATION GIVEN TO EXECUTIVE BY THE COMPANY
IN ACCORDANCE WITH SECTIONS 6(A) AND 12(A); (IV) IF THE AGREEMENT IS TERMINATED
BY EXECUTIVE, THE DATE INDICATED IN A NOTICE OF TERMINATION GIVEN TO THE COMPANY
BY EXECUTIVE IN ACCORDANCE WITH SECTIONS 6(A) AND 12(A); OR (V) IF THIS
AGREEMENT EXPIRES BY ITS TERMS, THEN THE LAST DAY OF THE TERM OF THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------



 


(D)   CONSTRUCTIVE TERMINATION.  A “CONSTRUCTIVE TERMINATION” SHALL BE DEEMED TO
OCCUR IF (1) EXECUTIVE GIVES THE COMPANY WRITTEN NOTICE OF THE EXISTENCE OF ONE
OF THE EVENTS ARISING WITHOUT EXECUTIVE’S CONSENT LISTED IN CLAUSES (I) THROUGH
(V), BELOW, WITHIN THIRTY (30) DAYS OF THE INITIAL EXISTENCE OF SUCH EVENT;
(2) THE COMPANY HAS FAILED TO CURE SUCH EVENT WITHIN THIRTY (30) DAYS FOLLOWING
THE DATE SUCH NOTICE IS GIVEN; AND (3) EXECUTIVE ELECTS TO VOLUNTARILY TERMINATE
EMPLOYMENT WITHIN THE NINETY (90) DAY PERIOD IMMEDIATELY FOLLOWING SUCH EVENT. 
THE EVENTS INCLUDE: (I) A MATERIAL REDUCTION IN EXECUTIVE’S AUTHORITY, DUTIES,
AND RESPONSIBILITIES; OR A MATERIAL REDUCTION IN THE AUTHORITY, DUTIES AND
RESPONSIBILITIES OF THE SUPERVISOR (CHIEF EXECUTIVE OFFICER) TO WHOM EXECUTIVE
IS REQUIRED TO REPORT DIRECTLY; (II) EXECUTIVE IS REQUIRED TO RELOCATE HIS PLACE
OF EMPLOYMENT, OTHER THAN A RELOCATION WITHIN FIFTY (50) MILES OF THE COMPANY’S
STAMFORD OFFICES, (III) THERE IS A MATERIAL REDUCTION IN  EXECUTIVE’S BASE
SALARY OTHER THAN ANY SUCH REDUCTION CONSISTENT WITH A GENERAL REDUCTION OF PAY
ACROSS THE EXECUTIVE STAFF AS A GROUP, AS AN ECONOMIC OR STRATEGIC MEASURE DUE
TO POOR FINANCIAL PERFORMANCE BY THE COMPANY, (IV) ANY MATERIAL BREACH BY THE
COMPANY OF SECTION 12(C)(I) OF THIS AGREEMENT, PROVIDED THAT A CONSTRUCTIVE
TERMINATION WILL NOT BE DEEMED TO HAVE OCCURRED IF, WITHIN SIXTY (60) DAYS OF A
CHANGE IN CONTROL, THE EXECUTIVE IS OFFERED AN EMPLOYMENT CONTRACT BY THE NEW
OWNER OF THE COMPANY WHICH IS AT LEAST AS ECONOMICALLY FAVORABLE TO THE
EXECUTIVE AS THIS AGREEMENT, OR (V) THERE OCCURS ANY OTHER MATERIAL BREACH OF
THIS AGREEMENT BY THE COMPANY, AND, IN ADDITION TO NOTIFYING THE COMPANY OF THE
EXISTENCE OF SUCH BREACH AS DESCRIBED ABOVE IN THIS PARAGRAPH, A WRITTEN DEMAND
FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE COMPANY BY EXECUTIVE WHICH
SPECIFICALLY IDENTIFIES THE MANNER IN WHICH EXECUTIVE BELIEVES THAT THE COMPANY
HAS MATERIALLY BREACHED THIS AGREEMENT.

 


(E)   CHANGE IN CONTROL.  “CHANGE IN CONTROL” SHALL HAVE THE SAME MEANING AS IN
TREAS. REG. §§ 1.409A-3(I)(5)(VI) AND 1.409A-3(I)(5)(VII), EXCEPT THAT FOR
PURPOSES OF TREAS. REG. § 1.409A-3(I)(5)(VI)(1), THE PHRASE “30 PERCENT” SHALL
BE REPLACED WITH “50 PERCENT”.

 


8.     CONFIDENTIAL INFORMATION.

 


(A)   EXECUTIVE ACKNOWLEDGES THAT THE CONFIDENTIAL INFORMATION RELATING TO THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES WHICH EXECUTIVE HAS OBTAINED OR
WILL OBTAIN DURING THE COURSE OF HIS ASSOCIATION WITH THE COMPANY AND
SUBSIDIARIES AND HIS PERFORMANCE UNDER THIS AGREEMENT IS THE PROPERTY OF THE
COMPANY AND ITS SUBSIDIARIES.  EXECUTIVE AGREES THAT EXECUTIVE WILL NOT DISCLOSE
OR USE AT ANY TIME, EITHER DURING OR AFTER THE EMPLOYMENT PERIOD, ANY
CONFIDENTIAL INFORMATION WITHOUT THE WRITTEN CONSENT OF THE BOARD OF DIRECTORS
OF THE COMPANY, OTHER THAN PROPER DISCLOSURE OR USE IN THE PERFORMANCE OF HIS
DUTIES HEREUNDER.  EXECUTIVE AGREES TO DELIVER TO THE COMPANY AT THE END OF THE
THEN APPLICABLE EMPLOYMENT TERM, OR AT ANY OTHER TIME THAT THE COMPANY MAY
REQUEST, ALL MEMORANDA, NOTES, PLANS, RECORDS, DOCUMENTATION AND OTHER MATERIALS
(AND COPIES THEREOF) CONTAINING CONFIDENTIAL INFORMATION RELATING TO THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, NO MATTER WHERE SUCH MATERIAL IS
LOCATED AND NO MATTER WHAT FORM THE MATERIAL MAY BE IN, WHICH EXECUTIVE MAY THEN
POSSESS OR HAVE UNDER HIS CONTROL.  IF REQUESTED BY THE COMPANY, EXECUTIVE SHALL
PROVIDE TO THE COMPANY WRITTEN CONFIRMATION THAT ALL SUCH MATERIALS HAVE BEEN
DELIVERED TO THE COMPANY OR HAVE BEEN DESTROYED.  EXECUTIVE SHALL TAKE ALL
APPROPRIATE STEPS TO SAFEGUARD CONFIDENTIAL INFORMATION AND TO PROTECT IT
AGAINST DISCLOSURE, MISUSE, ESPIONAGE, LOSS AND THEFT.

 


(B)   “CONFIDENTIAL INFORMATION” SHALL MEAN INFORMATION WHICH IS NOT GENERALLY
KNOWN TO THE PUBLIC AND WHICH IS USED, DEVELOPED, OR OBTAINED BY THE COMPANY OR
ITS SUBSIDIARIES RELATING TO

 

12

--------------------------------------------------------------------------------



 


THE BUSINESSES OF ANY OF THE COMPANY AND ITS SUBSIDIARIES OR THE BUSINESS OF ANY
CUSTOMER THEREOF INCLUDING, BUT NOT LIMITED TO:  PRICING MODELS; PRODUCTS OR
SERVICES; FEES, COSTS AND PRICING STRUCTURE; DESIGNS; ANALYSES; FORMULAE;
DRAWINGS; PHOTOGRAPHS; REPORTS; COMPUTER SOFTWARE, INCLUDING OPERATING SYSTEMS,
APPLICATIONS, PROGRAM LISTINGS, FLOW CHARTS, MANUALS AND DOCUMENTATION;
DATABASES; ACCOUNTING AND BUSINESS METHODS; INVENTIONS AND NEW DEVELOPMENTS AND
METHODS, WHETHER PATENTABLE OR UNPATENTABLE AND WHETHER OR NOT REDUCED TO
PRACTICE; ALL COPYRIGHTABLE WORKS; THE CUSTOMERS OF ANY OF THE COMPANY AND ITS
SUBSIDIARIES AND THE CONFIDENTIAL INFORMATION OF ANY CUSTOMER THEREOF; AND ALL
SIMILAR AND RELATED INFORMATION IN WHATEVER FORM.  CONFIDENTIAL INFORMATION
SHALL NOT INCLUDE ANY INFORMATION WHICH (I) WAS RIGHTFULLY KNOWN BY EXECUTIVE
PRIOR TO THE EMPLOYMENT TERM; (II) IS PUBLICLY DISCLOSED BY LAW OR IN RESPONSE
TO AN ORDER OF A COURT OR GOVERNMENTAL AGENCY; (III) BECOMES PUBLICLY AVAILABLE
THROUGH NO FAULT OF EXECUTIVE, OR (IV) HAS BEEN PUBLISHED IN A FORM GENERALLY
AVAILABLE TO THE PUBLIC PRIOR TO THE DATE UPON WHICH EXECUTIVE PROPOSES TO
DISCLOSE SUCH INFORMATION.  INFORMATION SHALL NOT BE DEEMED TO HAVE BEEN
PUBLISHED MERELY BECAUSE INDIVIDUAL PORTIONS OF THE INFORMATION HAVE BEEN
SEPARATELY PUBLISHED, BUT ONLY IF ALL THE MATERIAL FEATURES COMPRISING SUCH
INFORMATION HAVE BEEN PUBLISHED IN COMBINATION.

 


9.     INTELLECTUAL PROPERTY.  IN THE EVENT THAT EXECUTIVE, AS A PART OF
EXECUTIVE’S ACTIVITIES ON BEHALF OF THE COMPANY, GENERATES, AUTHORS OR
CONTRIBUTES TO ANY INVENTION, NEW DEVELOPMENT OR METHOD, WHETHER OR NOT
PATENTABLE AND WHETHER OR NOT REDUCED TO PRACTICE, ANY COPYRIGHTABLE WORK, ANY
TRADE SECRET, ANY OTHER CONFIDENTIAL INFORMATION, OR ANY INFORMATION THAT GIVES
ANY OF THE COMPANY AND ITS SUBSIDIARIES AN ADVANTAGE OVER ANY COMPETITOR, OR
SIMILAR OR RELATED DEVELOPMENTS OR INFORMATION RELATED TO THE PRESENT OR FUTURE
BUSINESS OF ANY OF THE COMPANY AND ITS SUBSIDIARIES (COLLECTIVELY “DEVELOPMENTS
AND INFORMATION”), EXECUTIVE ACKNOWLEDGES THAT ALL DEVELOPMENTS AND INFORMATION
ARE “WORK FOR HIRE” AND THE EXCLUSIVE PROPERTY OF THE COMPANY.  EXECUTIVE HEREBY
ASSIGNS TO THE COMPANY, ITS NOMINEES, SUCCESSORS OR ASSIGNS, ALL RIGHTS, TITLE
AND INTEREST TO DEVELOPMENTS AND INFORMATION.  EXECUTIVE SHALL COOPERATE WITH
THE COMPANY’S BOARD OF DIRECTORS TO PROTECT THE INTERESTS OF THE COMPANY AND ITS
SUBSIDIARIES IN DEVELOPMENTS AND INFORMATION.  EXECUTIVE SHALL EXECUTE AND FILE
ANY DOCUMENT RELATED TO ANY DEVELOPMENTS AND INFORMATION REQUESTED BY THE
COMPANY’S BOARD OF DIRECTORS INCLUDING APPLICATIONS, POWERS OF ATTORNEY,
ASSIGNMENTS OR OTHER INSTRUMENTS WHICH THE COMPANY’S BOARD OF DIRECTORS DEEMS
NECESSARY TO APPLY FOR ANY PATENT, COPYRIGHT OR OTHER PROPRIETARY RIGHT IN ANY
AND ALL COUNTRIES OR TO CONVEY ANY RIGHT, TITLE OR INTEREST THEREIN TO ANY OF
THE COMPANY’S NOMINEES, SUCCESSORS OR ASSIGNS.

 


10.   NO CONFLICTS.

 


(A)   EXECUTIVE AGREES THAT IN HIS INDIVIDUAL CAPACITY HE WILL NOT ENTER INTO
ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING, WHETHER WRITTEN OR ORAL, WITH ANY
SUPPLIER, CONTRACTOR, DISTRIBUTOR, WHOLESALER, SALES REPRESENTATIVE,
REPRESENTATIVE GROUP OR CUSTOMER, RELATING TO THE BUSINESS OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES, WITHOUT THE EXPRESS WRITTEN CONSENT OF THE BOARD.

 


(B)   AS LONG AS EXECUTIVE IS EMPLOYED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES, EXECUTIVE AGREES THAT EXECUTIVE WILL NOT, EXCEPT WITH THE EXPRESS
WRITTEN CONSENT OF THE BOARD, BECOME ENGAGED IN, RENDER SERVICES FOR, OR PERMIT
HIS NAME TO BE USED IN CONNECTION WITH, ANY FOR-PROFIT BUSINESS OTHER THAN THE
BUSINESS OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY CORPORATION OR
PARTNERSHIP IN WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES HAVE AN EQUITY
INTEREST.

 

13

--------------------------------------------------------------------------------



 


11.   NON-COMPETITION AGREEMENT.

 


(A)   EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE SERVICES ARE OF A SPECIAL, UNIQUE
AND EXTRAORDINARY VALUE TO THE COMPANY AND THAT EXECUTIVE HAS ACCESS TO THE
COMPANY’S TRADE SECRETS, CONFIDENTIAL INFORMATION AND STRATEGIC PLANS OF THE
MOST VALUABLE NATURE AND DEVELOPS GOODWILL ON BEHALF OF THE COMPANY. 
ACCORDINGLY, EXECUTIVE AGREES THAT DURING THE RESTRICTED TERM (AS DEFINED
BELOW), EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY OWN, MANAGE, CONTROL,
PARTICIPATE IN, CONSULT WITH, RENDER STRATEGIC, EXECUTIVE MANAGERIAL SALES,
MARKETING, INVESTMENT, FINANCIAL, OR OTHER NON-ADMINISTRATIVE SERVICES FOR, OR
IN ANY MANNER ENGAGE IN ANY BUSINESS COMPETING (AS DEFINED BELOW) WITH THE
BUSINESSES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AS SUCH BUSINESSES EXIST OR
ARE IN PROCESS OF DEVELOPMENT ON THE TERMINATION DATE (AS EVIDENCED BY WRITTEN
PROPOSALS, MARKET RESEARCH OR SIMILAR MATERIALS).  A BUSINESS IS A COMPETING
BUSINESS IF IT ENGAGES IN THE DEREGULATED RETAIL MARKETING OF NATURAL GAS OR
ELECTRICITY IN MARKETS IN WHICH THE COMPANY HAS OPERATED AT ANY TIME DURING THE
TWO-YEAR PERIOD ENDING ON THE TERMINATION DATE, AND SHALL NOT INCLUDE ANY
REGULATED BUSINESSES.  NOTHING HEREIN SHALL PROHIBIT EXECUTIVE FROM BEING A
PASSIVE OWNER OF NOT MORE THAN 3% OF THE OUTSTANDING STOCK OF ANY CLASS OF A
CORPORATION THAT IS PUBLICLY TRADED, SO LONG AS EXECUTIVE HAS NO ACTIVE
PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.  FOR PURPOSES OF THIS
AGREEMENT, THE “RESTRICTED TERM” SHALL BE THE REMAINDER OF THE THEN CURRENT
EMPLOYMENT TERM.

 


(B)   IN ADDITION, DURING THE RESTRICTED TERM, EXECUTIVE SHALL NOT (I) DIRECTLY
OR INDIRECTLY INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF THE COMPANY OR ANY
SUBSIDIARY (OTHER THAN HIS OWN ASSISTANT) TO LEAVE THE EMPLOY OF THE COMPANY OR
SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE
COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE DIRECTLY OR
THROUGH ANOTHER ENTITY ANY PERSON WHO WAS AN EMPLOYEE OF THE COMPANY OR ANY
SUBSIDIARY AT ANY TIME DURING THE THEN PRECEDING 12 MONTHS (UNLESS SUCH EMPLOYEE
CONTACTS THE EXECUTIVE ON AN UNSOLICITED BASIS), (III) DIRECTLY OR INDIRECTLY
INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE OR OTHER BUSINESS
RELATION OF THE COMPANY OR ANY SUBSIDIARY TO CEASE DOING BUSINESS WITH THE
COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE
COMPANY OR ANY SUBSIDIARY, OR (IV) DISPARAGE THE COMPANY, ITS EXECUTIVE
OFFICERS, OR ITS DIRECTORS.


 


(C)   IF ANY COURT OR TRIBUNAL OF COMPETENT JURISDICTION SHALL DETERMINE ANY OF
THE FOREGOING COVENANTS TO BE UNENFORCEABLE WITH RESPECT TO THE TERM THEREOF OR
THE SCOPE OF THE SUBJECT MATTER OR GEOGRAPHY COVERED THEREBY, SUCH REMAINING
COVENANTS SHALL NONETHELESS BE ENFORCEABLE BY SUCH COURT OR TRIBUNAL AGAINST
SUCH OTHER PARTY OR PARTIES OR UPON SUCH SHORTER TERM OR WITHIN SUCH LESSER
SCOPE AS MAY BE DETERMINED BY THE COURT OR TRIBUNAL TO BE ENFORCEABLE.


 


(D)   BECAUSE EXECUTIVE’S SERVICES ARE UNIQUE AND BECAUSE EXECUTIVE HAS ACCESS
TO CONFIDENTIAL INFORMATION AND STRATEGIC PLANS OF THE COMPANY OF THE MOST
VALUABLE NATURE AND WILL HELP THE COMPANY DEVELOP GOODWILL, THE PARTIES AGREE
THAT THE COVENANTS CONTAINED IN THIS SECTION 11 ARE NECESSARY TO PROTECT THE
VALUE OF THE BUSINESS OF THE COMPANY AND THAT A BREACH OF ANY SUCH COVENANT
WOULD RESULT IN IRREPARABLE AND CONTINUING DAMAGE FOR WHICH THERE WOULD BE NO
ADEQUATE REMEDY AT LAW.  THE PARTIES AGREE THEREFORE THAT IN THE EVENT OF A
BREACH OR THREATENED BREACH OF THIS AGREEMENT, THE COMPANY OR ITS SUCCESSORS OR
ASSIGNS MAY, IN ADDITION TO OTHER RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR,
APPLY TO ANY COURT OF COMPETENT JURISDICTION FOR SPECIFIC PERFORMANCE AND/OR
INJUNCTIVE OR OTHER RELIEF IN ORDER TO ENFORCE, OR PREVENT ANY VIOLATIONS OF,
THE PROVISIONS HEREOF.  THE

 

14

--------------------------------------------------------------------------------



 


PARTIES FURTHER AGREE THAT IN THE EVENT THE COMPANY IS GRANTED ANY SUCH
INJUNCTIVE OR OTHER RELIEF, THE COMPANY SHALL NOT BE REQUIRED TO POST ANY BOND
OR SECURITY THAT MAY OTHERWISE NORMALLY BE ASSOCIATED WITH SUCH RELIEF.


 


12.   MISCELLANEOUS PROVISIONS.

 


(A)   NOTICE.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE IN WRITING, SHALL BE EFFECTIVE WHEN GIVEN, AND IN ANY EVENT
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN (I) WHEN DELIVERED, IF PERSONALLY
DELIVERED, (II) THREE (3) BUSINESS DAYS AFTER DEPOSIT IN THE U.S. MAIL, IF
MAILED BY U.S. REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR
(III) ONE (1) BUSINESS DAY AFTER THE BUSINESS DAY OF DEPOSIT WITH FEDERAL
EXPRESS OR SIMILAR OVERNIGHT COURIER, IF SO DELIVERED, FREIGHT PREPAID.  IN THE
CASE OF EXECUTIVE, NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME ADDRESS WHICH
HE MOST RECENTLY COMMUNICATED TO THE COMPANY IN WRITING.  IN THE CASE OF THE
COMPANY, NOTICES SHALL BE ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL
NOTICES SHALL BE DIRECTED TO THE ATTENTION OF ITS CORPORATE SECRETARY.

 


(B)   NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY OR EXECUTIVE SHALL
BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY HERETO GIVEN IN
ACCORDANCE WITH PARAGRAPH (A) HEREOF.  SUCH NOTICE SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON.

 


(C)   SUCCESSORS.

 


(I)    COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE COMPANY (WHETHER DIRECT OR
INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER, CONSOLIDATION, LIQUIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR ASSETS
SHALL BE ENTITLED TO ASSUME THE RIGHTS AND SHALL BE OBLIGATED TO ASSUME THE
OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT AND SHALL AGREE TO PERFORM THE
COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH OBLIGATIONS IN THE
ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM
“COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR ASSETS
WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT DESCRIBED IN THIS
SUBSECTION (I) OR WHICH BECOMES BOUND BY THE TERMS OF THIS AGREEMENT BY
OPERATION OF LAW.

 


(II)   EXECUTIVE’S SUCCESSORS.  THE TERMS OF THIS AGREEMENT AND ALL RIGHTS OF
EXECUTIVE HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY,
EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.

 


(III)  NO OTHER ASSIGNMENT OF BENEFITS.  EXCEPT AS PROVIDED IN THIS
SECTION 12(C), THE RIGHTS OF ANY PERSON TO PAYMENTS OR BENEFITS UNDER THIS
AGREEMENT SHALL NOT BE MADE SUBJECT TO OPTION OR ASSIGNMENT, EITHER BY VOLUNTARY
OR INVOLUNTARY ASSIGNMENT OR BY OPERATION OF LAW, INCLUDING (WITHOUT LIMITATION)
BANKRUPTCY, GARNISHMENT, ATTACHMENT OR OTHER CREDITOR’S PROCESS, AND ANY ACTION
IN VIOLATION OF THIS SUBSECTION (III) SHALL BE VOID.

 


(D)   WAIVER.  NO PROVISION OF THIS AGREEMENT SHALL BE MODIFIED, WAIVED OR
DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY EXECUTIVE AND BY

 

15

--------------------------------------------------------------------------------



 


AN AUTHORIZED OFFICER OF THE COMPANY (OTHER THAN EXECUTIVE).  NO WAIVER BY
EITHER PARTY OF ANY BREACH OF, OR OF COMPLIANCE WITH, ANY CONDITION OR PROVISION
OF THIS AGREEMENT BY THE OTHER PARTY SHALL BE CONSIDERED A WAIVER OF ANY OTHER
CONDITION OR PROVISION OR OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.

 


(E)   ENTIRE AGREEMENT.  THIS AGREEMENT SHALL SUPERSEDE ANY AND ALL PRIOR
AGREEMENTS, REPRESENTATIONS OR UNDERSTANDINGS (WHETHER ORAL OR WRITTEN AND
WHETHER EXPRESS OR IMPLIED) BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF.

 


(F)    SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR
PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.

 


(G)   ARBITRATION.  EXCEPT FOR INJUNCTIVE OR OTHER EQUITABLE RELIEF IN AID OF
ARBITRATION, ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION IN STAMFORD, CONNECTICUT,
IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION.  ALL ATTORNEYS FEES AND COSTS SHALL BE ALLOCATED OR APPORTIONED AS
AGREED BY THE PARTIES OR, IN THE ABSENCE OF AN AGREEMENT, IN SUCH MANNER AS THE
ARBITRATOR OR COURT SHALL DETERMINE TO BE APPROPRIATE TO REFLECT THE FINAL
DECISION OF THE DECIDING BODY AS COMPARED TO THE INITIAL POSITIONS IN
ARBITRATION OF EACH PARTY.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AS THEY APPLY TO CONTRACTS
ENTERED INTO AND WHOLLY TO BE PERFORMED WITHIN SUCH STATE BY RESIDENTS THEREOF.

 


(H)   WITHHOLDING OF  TAXES.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT WILL
BE SUBJECT TO WITHHOLDING OF APPLICABLE TAXES.

 


(I)    INDEMNIFICATION.  EXECUTIVE WILL BE COVERED UNDER THE COMPANY’S INSURANCE
POLICIES AND, SUBJECT TO APPLICABLE LAW, WILL BE PROVIDED INDEMNIFICATION TO THE
MAXIMUM EXTENT PERMITTED BY THE COMPANY’S BYLAWS AND CERTIFICATE OF
INCORPORATION, WITH SUCH INSURANCE COVERAGE AND INDEMNIFICATION TO BE IN
ACCORDANCE WITH THE COMPANY’S STANDARD PRACTICES FOR SENIOR EXECUTIVE OFFICERS
BUT ON TERMS NO LESS FAVORABLE THAN PROVIDED TO ANY OTHER COMPANY SENIOR
EXECUTIVE OFFICER OR DIRECTOR.  INDEMNIFICATION SHALL NOT BE AWARDED FOR ANY
CONDUCT THAT IS FOUND TO BE BREACH BY A COURT OR TRIBUNAL OF COMPETENT
JURISDICTION TO VIOLATE THIS AGREEMENT.

 


(J)    COMPLIANCE WITH COMPANY POLICIES.  DURING THE EMPLOYMENT TERM, EXECUTIVE
WILL COMPLY WITH ALL COMPANY POLICIES GENERALLY APPLICABLE TO THE COMPANY’S
EMPLOYEES AND SENIOR EXECUTIVES.

 


(K)   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE
AND THE SAME INSTRUMENT.

 


(L)    NON-DISCLOSURE.  UNLESS REQUIRED BY LAW OR TO ENFORCE THIS AGREEMENT, THE
PARTIES HERETO SHALL NOT DISCLOSE THE EXISTENCE OF THIS AGREEMENT OR THE
UNDERLYING TERMS TO ANY THIRD PARTY, OTHER THAN THEIR REPRESENTATIVES WHO HAVE A
NEED TO KNOW SUCH MATTERS.

 

16

--------------------------------------------------------------------------------



 


(M)  LEGAL FEES.  THE COMPANY SHALL PAY THE REASONABLE LEGAL FEES INCURRED BY
THE EXECUTIVE IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT IN AN AMOUNT
NOT TO EXCEED $12,500.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

MxENERGY INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey A. Mayer

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

/s/ Chaitu Parikh

 

 

 

 

Chaitu Parikh

 

 

 

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------